Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 10/15/2021 has been entered and considered.  Claims 10 and 16 have been amended and claims 4 and 17 have been canceled.  Therefore, claims 1-3, 5-16 and 18-21 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Yanagita discloses a mount assembly comprising: a core (11), an elastomeric member (note the radially extending portion from the flange 10 and the core 11 as shown in fig. 3), a clip (15-17) including a flange (10), a base (15), a plurality of support members (17a-17c), and a plurality of clip portions (16).  However, prior art fails to disclose the elastomeric member being rubber.  Prior art fails to disclose or suggest these limitations recited in the independent claim 1.  Therefore, independent claim 1 is allowable.  Claims 2, 3, 5-9 and 21 depend directly or indirectly on claim 1 accordingly and are therefore also allowable.  
Regarding claim 10, the closest prior art of Schleck et al. in view of Kovac discloses a clip comprising: a flange (18), a base (22d), a plurality of support members (note the body portion of the clip 24 as shown in fig. 2), and a plurality of inwardly extending protrusions each extending from a respective clip portion of a plurality of clip portions (24) configured to engage respective axially-extending recesses (42) of an elastomeric member (16), wherein at least one of the plurality of clip portions includes a parallelogram configuration when viewed in the axial direction, having at least one oblique angle (note the clip portions 14 and 18 of Kovac).  
Regarding claim 16, the closest prior art of Yanagita discloses a mount assembly comprising: a core (11), an elastomeric member (note the radially extending portion from the flange 10 and the core 11 as shown in fig. 3), a clip (15-17) including a flange (10), a base (15), a plurality of support members (17a-17c), and a plurality of clip portions (16 and 16a), wherein at least one clip portion is angled or tapered in a circumferential direction such that a radial thickness varies in the circumferential direction.  However, prior art fails to disclose a first support member and second support member of the plurality of support members include different circumferential extents.  Prior art fails to disclose or suggest these limitations recited in the independent claim 16.  Therefore, independent claim 16 is allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657